185 F.2d 125
50-2 USTC  P 10,785
PENNSYLVANIA CO. FOR BANKING & TRUSTSv.UNITED STATES.
No. 10289.
United States Court of Appeals, Third Circuit.
Argued Nov. 7, 1950.Decided Nov. 13, 1950.

Elizabeth B. Davis, Washington, D.C.  (Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst., to the Atty. Gen., Gerald A. Gleeson, U.S. Atty., Thomas J. Curtin, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellant.
Philip M. Hammett, Philadelphia, Pa.  (C. Walter Randall, Jr., Saul, Ewing, Remick & Saul, Philadelphia, on the brief), for appellee.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This case presents the question whether United States bonds owned by a non-resident alien but physically present in this country at the time of the alien's death are to be included in the decedent's gross estate and subject to federal estate tax.  The District Court, following the Second Circuit decision in Jandorf's Estate v. Commissioner of Internal Revenue, 1948, 171 F.2d 464, held that the bonds were not to be considered in measuring the estate tax.  D.C.E. Pa. 1950, 91 F. Supp. 237.


2
We agree with the District Court and with the Second Circuit.  The question is a close one.  All the points considered for and against the imposition of the tax were thoroughly considered in the Second Circuit opinion and, in turn, incorporated in the opinion of the District Court.  We do not think that anything we can say can add to the very thorough discussion which the narrow problem has already received.


3
The judgment of the District Court will be affirmed.